DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending.
Claim 1 is rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 4, 2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on September 22, 2021 and November 11, 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Manojit et al. (IN 2010CH03942 A) in view of Gant et al. (WO 2010/048358 A2).
Manojit et al. disclose 

    PNG
    media_image1.png
    686
    728
    media_image1.png
    Greyscale
(see page 8).
Manojit et al. differ from the instant claim in that Manojit et al. uses sodium borohydride as the reducing agent rather than using 
    PNG
    media_image2.png
    25
    77
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    29
    53
    media_image3.png
    Greyscale
.
Gant et al. disclose 

    PNG
    media_image4.png
    386
    641
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    589
    media_image5.png
    Greyscale
(see pages 27 and 28).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the sodium borohydride reducing agent of Manojit et al. with the reducing agent mixture of triethyl silane and boron trifluoride etherate, as taught by Gant et al., since Gant et al. successfully utilized the mixture as a  reducing agent in a similar manner.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jayachandra et al. (WO 2015/063726 A1) disclose 

    PNG
    media_image6.png
    455
    607
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699